DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 7/28/2020.
Claims 1-33 are pending. Claims 1-33 are restricted. 


Priority
This application claims priority to foreign applications CN202010079486.1 filed 1/20/2020, CN202010079487.6 filed 1/20/2020, CN202010068136.1 filed 1/20/2020, CN202010068407.3 filed 1/20/2020, and CN202010068388.4 filed 1/20/2020.


Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I. Described in Fig. 2
Species II. Described in Fig. 3
Species III. Described in Fig. 4
Species IV. Described in Fig. 6
Species V. Described in Fig. 7
Species VI. Described in Fig. 8
Species VII. Described in Fig. 9

Species IX. Described in Fig. 12
Species X. Described in Fig. 13
Species XI. Described in Fig. 14
Species XII. Described in Fig. 15
Species XIII. Described in Fig. 16
Species XIV. Described in Fig. 18
Species XV. Described in Fig. 19
Species XVI. Described in Fig. 20
Species XVII. Described in Fig. 23
Species XVIII. Described in Fig. 25

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, claims to Species I recite “a language of the information to be shared is different from a language of the receiving terminal“ and “performing… a data type conversion”, while claims to Species II recite “a current network speed of the receiving terminal and/or the sending terminal being lower than a preset network speed threshold” and “performing… a compression” . In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 5, & 28 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
For example, Species I may be classified in H04L51/066 message adaptation based on network or terminal capabilities with adaptation of format, while Species II may be classified in H04L67/2828 network arrangement for conversion or adaptation of application content or format for reducing the amount or size of exchanged application data.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446